Per Curiam.
By interpretation of the Statute of Westm. 2, a judgment binds the land had at the date of it, and without limitation of time. The creditor might have execution of it in-the hands of the debtor at any indefinite period while the judgment remained unpaid. Thus stood the law in Pennsylvania till the statute of 1798 restrained the lien of a judgment to a period *152of five years; but only in favour of purchasers from the debtor, and judgment-creditors in his lifetime: it left it without bound or limit against every one else. Such is the plain meaning of the act, and such the interpretation of it established by Fetterman v. Murphy, and Payne v. Craft. But a general creditor is neither a purchaser nor a judgment-creditor within the purview, even though he may have obtained a judgment against the personal representative. Such a judgment creates no lien, though when duly followed, it protects the lien acquired by the death against the heirs or their alienees, and preserves the right of participation in the general fund. But in relation to a judgment-creditor at the time of the death, a lien-creditor, by force of the intestate laws, stands exactly as the decedent stood himself, and can no more disencumber the land of a judgment antecedent to the death, than he, were he living, could do it. The result is, that the general creditors become lien-creditors at the death, but not judgment-creditors within the meaning of the act, whether they obtain judgments against the personal representatives or not; and their liens hold only against the heirs or their alienees, and against each other; not against judgment-creditors of the decedent, or purchasers from him. The decree therefore is reversed, so far as to admit the judgment of Abraham Aurand to priority of payment; and the report of the auditor is directed to be amended and confirmed accordingly.
So decreed.